internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi -plr -143904-01 date date x a_trust trust date year year m dear this is in reply to a letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x is a corporation which elected to be treated as an s_corporation in year in year one of the shareholders of x a created trust and trust for the benefit of his respective adult sons on date a made gifts of m shares of common_stock of x to each of the trusts a specifically used language in each trust that would qualify it as a qualified_subchapter_s_trust qsst under sec_1361 however due to an oversight the beneficiaries of the trusts failed to file the elections required under sec_1361 plr-143904-01 since date x has continued to operate and file its state and federal_income_tax returns as though it were an s_corporation x and its shareholders have agreed to make any adjustments that are deemed necessary to be consistent with the treatment of x as an s_corporation since date x represents that there was no intent to terminate x’s s election and that the failure_to_file timely qsst elections was not motivated by tax_avoidance or retroactive tax planning law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 as in effect on date provided that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder section sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that a qsst whose beneficiary makes an election under section sec_1362 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain plr-143904-01 shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was terminated on date as a result of the transfer of x stock to trust and to trust and the subsequent failure of the beneficiaries of trust and trust to timely file qsst elections in addition we conclude that this termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on date and thereafter provided that the election was otherwise valid and is not otherwise terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning on date and thereafter accordingly the shareholders of x must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 furthermore this ruling is contingent on the income beneficiaries of trust and trust filing qsst elections with the appropriate service_center effective date within days from the date of this letter a copy of this letter should be attached to the qsst elections provided these elections are made trust and trust will be treated as trusts described in sec_1361 and the respective beneficiaries will be treated for purposes of sec_678 as the owner of that portion of each trust consisting of x stock if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code including whether trust and trust are eligible to be qssts under sec_1361 this ruling is directed only to the taxpayer who requested it section sec_6110 of the code provides that it may not be used or cited as precedent plr-143904-01 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
